Title: To James Madison from Edward Carrington, 26 November 1788
From: Carrington, Edward
To: Madison, James


My dr sir
Richmond Nov. 26. 1788
Since my last it is decided that Monroe is to be your opponent. The Interest of both Gabel & Strother will be combined in his favor. I wish you could be in the district as no pains will be spared to impress the minds of the people with prejudices against you—the ground taken is that you are utterly against any kind of alteration in the Govt. The Election throughout the State is to be on the second of February—so it went from the lower House. I was told this ev’ning that an alteration to sometime about the last of January took place in the Senate. If such is the case it escaped me when the bill was returned. I have already apprised you of the political Hostility of Monroe, and it will be well for you to pay some regard to it.
The remonstrance of the Judges has excited a good deal Heart-burning in the House, particularly with Mr. Henry—they will however get well over it—a Bill is forming which will preserve the district plan with a considerable reform in the judiciary system—a separate Court of appeals is proposed to be established. The Court of Chancery to stand as formerly & its Judges to be withdrawn from the district duty. The Judges of the Genl Court to whom the admiralty Judges are to be joined, to do the district duty—one Judge to be capable of holding a district Court. The Chancellors now in office will be elected to form the High Court of appeals—three Judges from the Genl. Court bench will probably take their places which will leave 9 to perform the district duty, each taking two districts. This is the Skeleton of the plan, and I have every reason to think it will go down, but as it will require a small addition of money to the present expence, that circumstance is to be counted upon as, at lea[s]t, a difficulty. No addition of Salary will take place except perhaps in the form of travelling expences to the district Judges. Present me to Your worthy Colleague Mr. Griffin & beleive me to be with great sincerity Your Affe. Freind & Hl St.
Ed Carrington

P. S. Accept my thanks for your attention to the picture case—give yourself no further trouble about it. I can get one here.
